Frazer, C. J.
This case is before us upon the evidence alone. It was a suit upon a note executed jointly by bus-' band and wife, and the question is, whether- the wife is liable, or her lands or the profits thereof can be charged, the credit having been given on account of her responsibility, for the purchase-money of lands conveyed to the husband, but which were afterwards sold, and the proceeds applied to her benefit.
The question depends entirely upon the statute laws of this State. The subject received very full consideration in Kantrowitz v. Prather, 31 Ind. 92, and the conclusion there reached forbids a recovery against the wife in the present case.
Affirmed, with costs.